                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KEVIN BROWN, et al.
                       Plaintiffs,
             v.                                        CIVIL ACTION NO. 19-2440
 RITE AID CORPORATION, et al.
                       Defendants.



                                           ORDER

       AND NOW, this 5th day of December 2019, upon consideration of Plaintiffs’ Motion to

Remand to State Court [Doc. No. 7] and the responses and replies thereto, and for the reasons

stated in the accompanying memorandum opinion, it is hereby ORDERED that the Motion to

Remand is GRANTED. The Clerk is directed to REMAND the case to the Court of Common

Pleas of Philadelphia County, Pennsylvania, where it was filed at case number 180902441, and

to CLOSE the case in the Eastern District of Pennsylvania.

       It is further ORDERED that Plaintiffs’ Motion to Strike [Doc. No. 20] is DISMISSED

AS MOOT.

       It is so ORDERED.

                                                    BY THE COURT:
                                                    /s/ Cynthia M. Rufe
                                                    ____________________
                                                    CYNTHIA M. RUFE, J.
